Exhibit 10.02

FIRST AMENDMENT

TO THE

EMPLOYEE MATTERS AGREEMENT

WHEREAS, New Sally Holdings, Inc., a Delaware corporation (“New Sally”), Sally
Holdings, Inc., a Delaware corporation (“Sally”) (New Sally and Sally,
collectively the “Sally Parties”), Alberto-Culver Company, a Delaware
corporation (“Alberto-Culver”), and New Aristotle Holdings, Inc., a Delaware
corporation (“New Alberto-Culver”) (Alberto-Culver and New Alberto-Culver,
collectively the “Alberto-Culver Parties”), entered into an Employee Matters
Agreement (the “Agreement”), dated as of June 19, 2006;

WHEREAS, the Sally Parties and the Alberto-Culver Parties desire to amend the
stock option adjustment provisions in the Agreement to reflect the manner in
which the stock of Alberto-Culver, New Sally and New Alberto-Culver are expected
to trade on the New York Stock Exchange in connection with the transactions
described in the Separation Agreement entered into by the Sally Parties and the
Alberto-Culver Parties, dated as of June 19, 2006; and

WHEREAS, Section 8.06 of the Agreement provides that the Agreement cannot be
amended except by a written agreement executed by the Sally Parties and the
Alberto-Culver Parties; provided, that, unless the Investment Agreement (as such
term is defined in the Agreement) shall have been terminated, any such amendment
shall be subject to the prior written consent of CDRS Acquisition LLC
(“Investor”), which consent shall not be unreasonably withheld, conditioned or
delayed;

NOW, THEREFORE, the Agreement is hereby amended in the following respects:

1. Section 1.05 of the Agreement hereby is amended in its entirety to read as
follows:

1.05 “Alberto-Culver Pre-Distribution Stock Price” means the average of the high
and low trading prices per share of Alberto-Culver Common Stock on the
Distributions Date.

2. Section 1.15 of the Agreement hereby is amended in its entirety to read as
follows:

1.15 “New Alberto-Culver Post-Distribution Stock Price” means the average of the
high and low trading prices per share of New Alberto-Culver Common Stock on the
first full Business Day after the Distributions Date, or such other per share
value as the Board of Directors of Alberto-Culver shall determine to be
appropriate.



--------------------------------------------------------------------------------

3. Section 1.17 of the Agreement hereby is amended in its entirety to read as
follows:

1.17 “New Sally Post-Distribution Stock Price” means the average closing price
per share of New Sally Common Stock over the first five full Business Days after
the Distributions Date.

4. Section 4.04(a) of the Agreement hereby is amended in its entirety to read as
follows:

4.04 Equity Compensation Plans.

(a) Alberto-Culver Options. Each Alberto-Culver Option held by an Alberto-Culver
Employee, Former Alberto-Culver Employee, member or former member of the
Alberto-Culver Board of Directors (a “Director”), Sally Employee or Former Sally
Employee that is outstanding immediately before the AC Effective Time shall be
converted into a New Sally Option. Each New Sally Option shall have the same
terms and conditions as the corresponding Alberto-Culver Option to which it
relates and shall continue to be subject to the same terms and conditions as the
applicable Alberto-Culver Option Plan; provided, however, that for purposes of
the New Sally Options, unless the context otherwise requires, all references to
“Alberto-Culver” therein shall be deemed to be to “New Sally” and all references
to Alberto-Culver Common Stock shall be deemed to be to New Sally Common Stock.
For the avoidance of doubt, at no time will an Alberto-Culver Option be deemed
to pertain to “New Alberto-Culver LLC” (as defined in the Investment Agreement).
Alberto-Culver and New Sally shall each take such actions as may be necessary to
effectuate the provisions of this Section.

5. This Amendment will be governed by and construed in accordance with the laws
of the State of Delaware (without giving effect to choice of law principles
thereof).

6. Except as specifically provided in this Amendment, all other provisions of
the Agreement shall be in full force and effect.

7. This Amendment may be executed in separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be executed in
their names by a duly authorized officer as of October 3, 2006.

 

NEW SALLY HOLDINGS, INC. By:   /s/ Gary P. Schmidt   Name: Gary P. Schmidt  
Title: President SALLY HOLDINGS, INC. By:   /s/ Gary Winterhalter   Name: Gary
Winterhalter   Title: President ALBERTO-CULVER COMPANY By:   /s/ Gary P. Schmidt
  Name: Gary P. Schmidt   Title: Senior Vice President, General Counsel and
Secretary NEW ARISTOTLE HOLDINGS, INC. By:   /s/ Gary P. Schmidt   Name: Gary P.
Schmidt   Title: President

By its signature below, the undersigned hereby consents to this amendment:

 

CDRS ACQUISITION LLC By:   /s/ Richard J. Schnall       Name: Richard J. Schnall
  Title: President

[Signature Page to First Amendment to the Employee Matters Agreement]

 

3